DECISION
This action was brought by Lauti, a chief of Vatia, in Tutuila, and Liolio, a chief of Manua, against Faamau and Tafa, chiefs of Manua, to determine the ownership of the land known as LEFETAU in the settlement of Amouli, Manua.
The evidence presented by both plaintiffs and defendants was contradictory and weak as to important points. The Court endeavored to arrive at the true state of affairs by eliciting evidence from the witnesses produced; it should be remembered, however, that the primary duty of the Court is to hear the testimony that is produced by the parties, and the authority of the Court to question the witnesses is limited, inasmuch as the members of the Court must invariably maintain an impartial attitude .towards both parties to an action.
The preponderance of evidence in this case favors the claim of the plaintiffs, Lauti and Liolio, and the Court is therefore constrained to award the land to the plaintiffs.
Let a decree issue, therefore, vesting the title to the land in dispute, LEFETAU, in the plaintiffs Liolio and Lauti.
*273Costs are assessed at $30.00, to be divided as follows: $10.00 to be paid by Lauti and Liolio and $20.00 to be paid by Faamau and Tafa.